ICJ_058_NuclearTests_AUS_FRA_1974-12-20_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

APPLICATION BY FIJI FOR PERMISSION TO INTERVENE

ORDER OF 20 DECEMBER 1974

1974

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLEAIRES
(AUSTRALIE c. FRANCE)

REQUÊTE DE FIDJI À FIN D’INTERVENTION

ORDONNANCE DU 20 DÉCEMBRE 1974
Official citation:

Nuclear Tests (Australia v. France), Application to Interyene,
Order of 20 December 1974, I.C.J. Reports 1974, p. 530.

Mode officiel de citation:

Essais nucléaires (Australie c. France), requête à fin
d'intervention, ordonnance du 20 décembre 1974, C.1.J. Recueil 1974, p. 530.

 

Sales number : 402
NO de vente:

 

 
20 DECEMBER 1974
ORDER

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

APPLICATION BY FIJI FOR PERMISSION TO INTERVENE

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

REQUÊTE DE FIDJI A FIN D’INTERVENTION

20 DÉCEMBRE 1974

ORDONNANCE
530

INTERNATIONAL COURT OF JUSTICE

YEAR 1974
1974
20 December
General List 20 December 1974
No. 58

NUCLEAR TESTS CASE

(AUSTRALIA v. FRANCE)

APPLICATION BY FIJI FOR PERMISSION TO INTERVENE

ORDER

Present: President LACHS; Judges FORSTER, GROS, BENGZON, PETREN,
ONYEAMA, DILLARD, IGNACIO-PINTO, DE CASTRO, MOROZOV,
JIMENEZ DE ARECHAGA, Sir Humphrey WALDOCK, NAGENDRA
SINGH, RuDA; Judge ad hoc Sir Garfield BARWICK; Registrar
AQUARONE.

The International Court of Justice,

Composed as above,
After deliberation,
Having regard to Articles 48 and 62 of the Statute of the Court,

Having regard to the application of the Government of Fiji dated
16 May 1973 for permission to intervene in these proceedings,

Having regard to the Order of the Court in this case dated 12 July 1973,
Makes the following Order:

1. Whereas by a Judgment of 20 December 1974 in this case the Court
finds that the claim of Australia no longer has any object and that the
Court is therefore not called upon to give a decision thereon,

2. Whereas in consequence there will no longer be any proceedings
before the Court to which the Application for permission to intervene
could relate,

4
531 NUCLEAR TESTS (ORDER 20 XII 74)

THE COURT,
Unanimously,

Finds that the Application of the Government of Fiji for permission to
intervene in the proceedings instituted by Australia against France lapses,
and that no further action thereon is called for on the part of the Court.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twentieth day of December, one
thousand nine hundred and seventy-four, in four copies, one of which
will be deposited in the archives of the Court, and the others transmitted
to the Government of Fiji, the Government of Australia, and the French
Government, respectively.

(Signed) Manfred LAcus,
President.

(Signed) S. AQUARONE,
Registrar.

Judge Gros makes the following declaration:

Je vote la présente ordonnance pour des motifs différents de ceux
qu’elle indique. Le document présenté par le Gouvernement fidjien le
16 mai 1973 ne pouvait à aucun titre être considéré comme une demande
d’intervention au sens de l’article 62 du Statut et cette demande aurait
dû être rejetée dès l’origine.

Judge ONYEAMA makes the following declaration:

T have voted in favour of the Order, although, in my view, the reason
given for it, namely that the claim of the applicant State no longer has
any object and in consequence there will no longer be any proceedings
before the Court in which intervention would be possible, carries an
implication with which I am unable to agree. The implication is that if
the claim had had an object and the Court had been called upon to give a
decision thereon, there would have been a possibility of intervention in
this case.

Fiji was not, at any time material to these proceedings, a party to the
General Act of 1928 nor to the optional clause of the Statute of the Court
on which the applicant State sought to base the Court’s jurisdiction, nor

5
532 NUCLEAR TESTS (ORDER 20 XII 74)

has she invoked any basis of jurisdiction vis-à-vis France in her request
to intervene.

The Court should have decided upon this request itself as required by
Article 62 of the Statute of the Court and should, in my view, have
rejected it on the ground that the condition of reciprocity of an obligation
to accept the Court’s jurisdiction was wholly absent between Fiji and
France.

Judges DILLARD and Sir Humphrey WALbDocxk make the following joint
declaration:

The Order states that, the Court having found that the claim of Austra-
lia no longer has any object, the Court is not called upon to give a decision
thereon and consequently there will no longer be any proceedings to
which intervention can relate. The Application of the Government of
Fiji has, according to the Order, therefore lapsed.

The conclusion flows logically from the premise. As Members of the
Court, bound by its decision in the Nuclear Tests case, we are therefore
impelled to vote in favour of the Order. It is clearly not possible for the
Government of Fiji to intervene in proceedings, when, by the Judgment
of the Court, no proceedings exist.

Having said this we feel it incumbent on us to state that we do not
agree with the premise which furnishes the ground on which the Court’s
conclusion rests. As indicated in detail in the dissenting opinion of our-
selves and some of our colleagues, we do not agree that the Court should
have decided that no further action is called for on the claim of Australia
against France.

If, in the case of Australia v. France, the views of the minority had
prevailed, the issue of Fiji’s intervention would have required examination
in order to determine whether or not there existed a sufficient jurisdic-
tional link between Fiji and France to justify the former’s intervention
under Article 62 of the Court’s Statute. Furthermore, in our view an
opportunity should have been given to Fiji to be heard on the issue before
this determination was made.

It follows from what we have said above that, while we feel impelled
to vote for the Order of the Court, our reasons for doing so differ in
certain respects from those advanced by the Court.

Judge JIMENEZ DE ARECHAGA makes the following declaration:

I have concurred in voting for the dismissal of Fiji’s application to
intervene under Article 62 of the Statute for a reason other than that

6
533 NUCLEAR TESTS (ORDER 20 XII 74)

on which the Order is based: because Fiji, which is not a party to the 1928
Act and to the optional clause system, has failed to invoke in its applica-
tion any title of jurisdiction in relation to France.

In my view, in order to be entitled to intervene under Article 62 of the
Statute for the purpose of asserting a right as against the respondent a
State must be in a position in which it could itself bring the respondent
before the Court.

When Article 62 of the Statute was drafted, its authors were proceeding
on the assumption that the intervening State would have its own title of
jurisdiction in relation to the respondent, since the draft Statute then
provided for general compulsory jurisdiction. When that system was
replaced by the optional clause, Article 62 remained untouched, but it
must be interpreted and applied as still subject to that condition. Other-
wise, unreasonable consequences would result, in conflict with basic
principles such as those of the equality of parties before the Court and
the strict reciprocity of rights and obligations among the States which
accept its jurisdiction. A State which cannot be brought before the Court
as a respondent by another State can neither become an applicant vis-à-vis
that State nor an intervener against that same State, entitled to make
independent submissions in support of an interest of its own. In my view
the provision in Article 69, paragraph 2, of the Rules of Court requiring
“a statement of law and of fact justifying intervention” must in circum-
stances like those in the present case be interpreted as including the
requirement of establishing an independent jurisdictional link between
intervener and respondent.

Judge ad hoc Sir Garfield BARWICK makes the following declaration:

I have voted in favour of the Order made in respect of the Application
by Fiji to intervene in these proceedings not because of the Order made
by the Court in the cases Australia v. France and New Zealand v. France
but solely for the reasons expressed by Judge Jiménez de Aréchaga and
Judge Onyeama in their declarations concerning the Fiji Order, with
which I entirely agree.

(Initialled) M.L.
(Initialled) S.A.
